Exhibit 23 Consent of IndependentRegisteredPublic Accounting Firm We consent to incorporation by reference in the Registration Statement (Form S-8 No. 333-20881) of our report dated June 24, 2010, relating to the statements of net assets available for benefits of the Ralcorp Holdings, Inc. Savings Investment Plan as of December 31, 2009 and 2008, the related statement of changes in net assets available for benefits for the year ended December 31, 2009, and the related supplemental schedule of assets (held at end of year) as of December 31, 2009, which report appears in the December 31, 2009 Annual Report on Form 11-K of the Ralcorp Holdings, Inc. Savings Investment Plan. /s/ Brown Smith Wallace, L.L.C. St. Louis, Missouri June 24, 2010
